—In an action to foreclose a mortgage, the defendants Joel Plotkin and Eileen Plotkin appeal from (1) so much of an order of the Supreme Court, Nassau County (McCarty, J.), entered February 13, 2002, as denied that branch of their motion which was to vacate the judgment of foreclosure on the grounds, inter alia, that the agreement which modified the original mortgage instrument was usurious and void for lack of consideration, and (2) an order of the same court, entered July 2, 2002, which denied that branch of their motion which was to vacate the judgment of foreclosure on the ground of improper service.
Ordered that the order entered February 13, 2002, is affirmed insofar as appealed from; and it is further,
Ordered that the order entered July 2, 2002, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
The appellants failed to demonstrate a reasonable excuse for their default or lack of receipt of notice in time to defend (see CPLR 5015 [a] [1], [4]; 317). Altman, J.P., S. Miller, Goldstein and Rivera, JJ., concur.